—In an action to recover damages for personal injuries, the defendant Allied Van Lines, Inc., appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated May 6, 1999, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion *521for summary judgment as there is a triable issue of fact as to whether its vehicle was involved in the subject accident (see, Baptiste v Roberts, 249 AD2d 256). Bracken, J. P., Ritter, Santucci and S. Miller, JJ., concur.